   AO 245C (Rev. 02/18) AmendedJudgment in a Criminal Case                                                                (NOTE; Identify Changes with Asterisks (*))
                          Sheet I




                                              United States District Court
                                                                District of Massachusetts
                   UNITED STATES OF AMERICA                                         AMENDED JUDGMENT IN A CRIMINAL CASE
                                        V.

                             SCHULTZ CHAN,                                          Case Number:                          10268          - IT      - 1
                        also known as Jason Chan                                    USM Number: 99569-038
   Date of Original Judgment:                12/3/2018                                  PAtAr C Hnrstmann
                                             (Or Date ofLast Amended Judgment)      Defendant's Attorney
   Reason for Amendment:
   n Correction ofSentence onRemand (18 U.S.C. 3742(0(1) and (2))                   n Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
   •   Reduction of Sentencefor Changed Circumstances (Fed. R Crim.                 • Modification of Imposed Termof Imprisonment forExtraordinary and
       P. 35(b))                                                                        Compelling Reasons (18 U.S.C. § 3582(c)(l))
   Q Correction of Sentence bySentencing Court (Fed. R. Crim. P. 35(a))             •    Modification of ImposedTerm of Imprisonment for Retroactive Amendment(s)
   n Correction ofSentence for Clerical Mistake (Fed. R. Crim. P. 36)                   to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))

                                                                                    C Direct Motion toDistrict Court Pursuant Q 28U.S.C. §2255 or
                                                                                        •    18 U.S.C. § 3559(c)(7)
                                                                                         Modification of Restitution Order (18 U.S.C. § 3664)

   THE DEFENDANT:
   •   pleaded guilty to count(s)
   •   pleaded nolo contendere to count(s)
       which was accepted by the court.
       was found guilty on count(s)            Iss, 2ss, 3s$
       after a plea of not guilty.
   The defendant is adjudicated guilty of these offenses:
   Title & Section                    Nature of Offense                                                               Offense Ended                   Count
18U.S.C. § 371                  Conspiracy to Commit Securities Fraud                                                  09/30/15             Iss
15U.S.C.§ 78j(b),               Securities Fraud                                                                       09/30/15             2ss,3ss
 15 U.S.C. §78ff(a)


           The defendant is sentenced as provided in pages 2through               g             of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   •   The defendant has been found not guilty on counl(s)
   •   Count(s)                                                  • is • aredismissed on the motion of the United States.
           Itisordered that the defendant must notify the United States Attorney for this district within 30days ofany change ofname, residence,
   ormailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fufly paid. Ifordered topay restitution,
   the defendant mustnotify the courtand UnitedStatesattorney of material changes in economic circumstances.
                                                                                                    9/3/2019
                                                                                    Date of Imposition of Judgment



                                                                                    Signature of Judge The Honorable Indira Talwani
                                                                                                             U.S. District Judge
                                                                                   Name and Title of Judge

                                                                                                       3JA0At
                                                                                    Date
  AO 245C (Rev. 02/18) AmendedJudgment in a Criminal Case
                       Sheet 2—Imjprisonment                                                                (NOTE: Identify Changes with Asterisks (♦))
                                                                                                        Judgment— Page               of        8
  DEFENDANT: SCHULTi^ CHAN, also known as Jason Chan
  CASE NUMBER: 1; 16 CR 10268                     - IT       - 1

                                                               IMPRISONMENT


         The defendant ishereby committed to the custody ofthe Federal Bureau ofPrisons tobe imprisoned for a
  total term of:

36 months.




  fif     The court makes the      following recommendations to the Bureau of Prisons:

The court recommends defend ant be designated to a facility in or near San Antonio,Texas.




          The defendant is rem anded to the custody of the United States Marshal.

  •       The defendant shall surrender to the United States Marshal for this district:

          •     at                                  •       a.m.     •     p.m.      on


          •     as notified by the United States Marshal.

  •       The defendant shall surrender for service of sentence atthe institution designated by the Bureau of Prisons:
          •     before 2 p.m. on
          •     as notified by this United States Marshal.
          •     as notified by the Probation or Pretrial Services Office.


                                                                      RETURN

  I have executedthisJudgment as follows:




         Defendant delivered on                                                             to


  at                                                        with a certified copy of this judgment.




                                                                                                      UNITED STATES MARSHAL



                                                                             By
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 3—Sijpervised Release                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment—Page      3        of       8
DEFENDANT;           SCHULTZ CHAN, also known as Jason Chan
CASE NUMBER:!: 16 CR 10268                          - IT    - 1
                                                           SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

  12 months.




                                                       MANDATORY CONDITIONS
   You must not commit anotlier federal, state or local crime.
   You must not unlawfully possess a controlled substance.
3. You must refrain from anyjunlawful use ofacontrolled substance. You must submit to one drug test within 15 days ofrelease from
    imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        ^     The above drug iesting condition is suspended, based on the court's determination that you pose alow risk offuture
               substance abuse, (check ifapplicable)
4. ^ You must cooperate in the collection ofDNA as directed by the probation ofTicer. (check ifapplicable)
5. •     You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. §20901, etseq.) as
         directed by the probation officer, the Bureau ofPrisons, orany state sex offender registration agency inthe location where you
         reside, work, area student, or were convicted of a qualifying offense, (check ifapplicable)
6. •     You must participate n anapproved program for domestic violence, (check ifapplicable)

You must comply with the staridard conditions that have been adopted by this court aswell aswith any other conditions on the attached
page.
AO 24SC(Rev. 02/18) Amended Judgment in a Criminal Case
                    Sheet 3A — Supervised Release
                                                                                                      Judgment—Page            of

DEFENDANT:              SCHUL Z CHAN, also known as Jason Chan
CASE NUMBER: 1: 16 O R 10268                    - IT      - 1


                                     STANDARD CONDITIONS OF SUPERVISION

As part of your supervised reUiase, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, repc It to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the {probation office in the federal judicial district where you are authorized to reside within 72 hours ofyour
      release from imprisonment, unless the probation officer instructs you to report to a differentprobation office or within a different
      time frame.               |
2.    After initially reporting to the probation office, you will receive instructions from the courtor the probation officerabouthowand
      whenyou mustreportto the probation officer, and you mustreportto the probation officeras instructed.
      Youmustnot knowingly leave the federal Judicial district where you are authorized to residewithout firstgetting permission from
      the court or the probation officer.
      You must answer truthfully the questions asked by your probation officer.
      You must live at aplac^ approved by the probation officer. Ifyou plan to change where you live or anything about your living
      arrangements (suchas the people you livewith),you mustnotify the probation officerat least 10 days beforethe change. If notifying
      the probation officer in advance is not possible dueto unanticipated circumstances, you must notify the probation officer within 72
      hoursof becoming aware of a change or expectedchange.
      You must allow theprobation officer to visityouat any time at your home or elsewhere, andyoumust permit theprobation officer
      to take any items prohibited by theconditions of yoursupervision thathe or sheobserves in plain view.
7.    You must work full time (atleast 30hours perweek) ata lawful type of employment, unless the probation officer excuses you from
      doing so. Ifyou donotbave full-time employment you must try tofind full-time employment, unless the probation officer excuses
      you from doing so. Ifyou plan to change where you work or anything about your work (such asyour position oryour job
      responsibilities), you mpt notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
      days inadvance isnot possible due tounanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
      You must not communicate or interact with someone you know isengaged incriminal activity. Ifyou know someone has been
      convicted ofa felony, you must not knowingly communicate orinteract with that person without first getting the permission ofthe
      probation officer.
9.    Ifyou are arrested orquestioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, orhave access to a firearm, ammunition, destructive device, ordangerous weapon (i.e., anything that
      was designed, orwas modified for, the specific purpose ofcausing bodily injury ordeath to another person such as nunchakus or
      tasers).
11.   You must notactor mace any agreement with a lawenforcement agency to actas a confidential human source or informant without
      first getting the permission of the court.
12.   Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm thatyou havenotified the person aboutthe risk.
13.   You must follow the instructions of theprobation officer related tothe conditions ofsupervision.


U.S. Probation Office Use Only

A U.S. probation officer has i istructed me onthe conditions specified by   the court and has provided me with a written copy ofthis
judgment containing these coinditions. For further information regarding these conditions, see Overview ofProbation andSupervised
Release Conditions, available   at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
AO 24SC (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3D—Supervised Release                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                             Judgment—Page               of        _8_
DEFENDANT:             SCHULTZ CHAN, also known as Jason Chan
CASE NUMBER-                     '
                      1: 16 CR 10268             - IT      - 1

                                        SPECIAL CONDITIONS OF SUPERVISION

 1. You must pay the balance of any fine or restitution imposed according to a court-ordered repayment schedule.
 2. You are prohibited from incurring new credit charges or opening additional lines of credit without the approval of the
 Probation Office while any financial obligations remain outstanding.
 3. You must provide the Probation Office access to any requested financial information, which may be shared with the
 Financial Litigation Unitof the U.S. Attorney's Office, while any financial obligations remain outstanding.
AO245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 4A —Pirobation                                                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                                         Judgment—^Page               of        8
DEFENDANT:             SCHULT2 CHAN, also known as Jason Chan
CASE NUMBER: i; 15 CR 10268                        - IT - 1

                                        STANDARD CONDITIONS OF SUPERVISION

As part ofyour probation, you must comply withthe following standard conditions of supervision. Theseconditions are imposed because
they establish thebasic expect^tiions foryourbehavior while on supervision and identify theminimum tools needed byprobation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You mustreport to the probation officein the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to theprobation officer, and you must report to theprobation officer as instructed.
      You must not knowingly leave the federal Judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
      You must answer truthfuli^ the questions asked by your probation officer.
      You must live at aplace approved by the probation officer. Ifyou plan to change where you live or anything about your living
      arrangements (such as thej people you live with), you must notify theprobation officer at least 10days before thechange. If notifying
      theprobation officer in advance is not possible dueto unanticipated circumstances, you must notify the probation officer within 72
      hours ofbecoming aware pfachange or expected change.
6.    You must allow the probation officer to visit you at any time at your home orelsewhere, and you must permit the probation officer to
      take any items prohibited py the conditions ofyour supervision that he or she observes in plain view.
7.    You must work full time(at least 30 hours per week) at a lawful typeof employment, unless the probation officer excuses youfrom
      doing so. If you do nothave full-time employment you must tryto find full-time employment, unless the probation officer excuses
      you from doing so. Ifyop plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you musjt notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
      days in advance is not popible due to unanticipated circumstances, you must notify the probation officer within 72 hours ofbecoming
      aware of a change or expected change.
      Youmustnot communicate or interactwithsomeone you know is engaged in criminal activity. If you knowsomeone has been
      convicted of a felony, you must notknowingly communicate or interact with thatperson without first getting thepermission of the
      probation officer.
9.    Ifyou are arrested or qu^tioned by alaw enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, posseps, or have access to afirearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, thespecific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   Youmustnot act or makeany agreement with a law enforcement agency to act as a confidential human sourceor informant without
      first getting the permission of the court.
12.   Ifthe probation officer dkermines that you pose arisk to another person (including an organization), the probation officer may require
      youto notify the person about the riskandyou must comply withthatinstruction. Theprobation officer may contact the person and
      confirmthat you have notifiedthe person about the risk.
13.   You mustfollow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Offici            Use Only
A U.S. probation officer hasinstructed meon theconditions specified bythe court andhasprovided mewith a written copy of this
judgment containing these conditions. Forfurther information regarding these conditions, seeOverview ofProbation andSupervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                 Date
AO 245C (Rev,02/18) Amended Judgment in a Criminal Case
                    Sheet 5 — CriminalMonetary' Penalties                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment—Page         7      of        8
DEFENDANT-             SCHULTZ CHAN, also known as Jason Chan
CASE NUMBER: 1; 16 CR 10268                       - IT        - 1
                                                CRIMINAL MONETARY PENALTIES

      The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                       Assessment                     JVTA Assessment*          Fine                            Restitution
                                                                                                                Restitution
      'ALS          $ 400.00                      $                           $ 65,000.00                     S
                                                                                                              $ 153.428.72
                                                                                                                153,428.72


•     The determination of restitution is deferred until                  . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

0     The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

      If thedefendant makes a partial payment, each payee shall receive anapproximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

Nameof Pavce                                    Total Loss**                        Restitution
                                                                                    Restitution Ordered
                                                                                                Ordered                    Priority
                                                                                                                           Priority or Percentage
                                                                                                                                    or Percentase

    Akebia Therapeutics                                             $170,476.36
                                                                    $170,476.36                         $153,428.72
                                                                                                        $153,428.72       90%
                                                                                                                          90%                         Ayj




TOTALS                                                  170,476.36                              153,428.72



•      Restitution amount ordered pursuant toplea agreement $

0      The defendant mustpay interest on restitution and a fine of morethan$2,500, unless the restitution or fine is paidin full before the
       fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). Allof the payment options on Sheet 6 may besubject
       to penalties for delinquencyand default, pursuant to 18 U.S.C. § 3612(g).

D      The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
       •     the interest requirement is waived for       •     fine      •   restitution.

       •     the interest requirement for the     •     fine        •   restitution is modified as follows:



* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 1Q9A. 110, 1lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C(Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 6—Schpdule of Payments                                                             (NOTE; Identify Changes with Asterisks (♦))
                                                                                                          Judgment—Page        8       of        8
DEFENDANT:            SCHULTZ CHAN, alsoknown as Jason Chan
CASE NUMBER:!: 16 CR 10268                      - IT      - 1

                                                    SCHEDULE OF PAYMENTS

Having assessed the defendant's; ability to pay, paymentof the total criminalmonetary penaltiesshall be due as follows:

A ^ Lump sum payment of$ 400.00                                due immediately, balance due

          •    not later than                                      , or
          1^ in accordance wiith      •   C,    •    D,    •      E, or        F below; or

B    •    Payment tobegin imnpediately (may becombined with               •   C,     •   D,or •       F below); or
C    •    Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                         (e.g.,months or years),to commence                     (e.g., 30 or 60 days) after the date of this judgment; or

D    •    Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                       (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    •    Paymentduring the term of supervised release will commencewithin                          (e.g., 30 or 60 days) after release from
          imprisonment. Thec )urtwillset the payment plan based on an assessment of thedefendant's ability to pay at thattime; or
F    ^ Special instructions njgarding the payment ofcriminal monetary penalties:
         Payments to begin tv/o weeks following the resolution of Defendants' appeal of the restitution order. The
         Defendant shall notify the United States Attorney for this district within 30 days of any change of mailing or
         residence address that occurs whileany portion of the restitution remains unpaid.

                                 I




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue
duringthe period of imprisonment. All criminal monetary penalties, exceptthose payments madethrough the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

Thedefendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




•    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (includingdefendantnumber).Total Amount, Joint and Several Amount,
     and corresponding payee. if appropriate.




• The defendant shall pay tjie costofprosecution.
•    The defendant shall pay the following court cost(s):

•    Thedefendant shall forfeit the defendant's interest in the following property to the United States:



7Payments shall be appliedin
                    rj        th following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
                           V"1.®
 interest, (6)community restitution, (7) JVTA assessment, (8) penalties, and(9) costs, including costof prosecution and court costs.
